     Case 3:13-cr-00052-LRH-WGC Document 44 Filed 12/14/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA
 8
                                                   ***
 9    UNITED STATES OF AMERICA,                      Case No. 3:13-cr-00052-LRH-WGC

10                            Respondent/ Plaintiff, ORDER

11           v.

12    MATTHEW PIERCE,

13                            Petitioner/ Defendant.
14

15          Defendant Matthew Pierce moves for a compassionate release (ECF No. 39), under 18
16   U.S.C. § 3582(c)(1)(A). The Government filed an opposition (ECF No. 42), and Defendant replied
17   (ECF No. 43). For the reasons contained within this Order, the Court grants Pierce’s motion.
18   I.     BACKGROUND
19          Between August 20, 2012, and December 5, 2012, Washoe County Sheriff’s detectives
20   identified IP address 108.194.162.204, as having numerous child pornography files available. An
21   administrative subpoena identified Defendant Matthew Pierce as the account holder of internet
22   service at that IP address. On February 22, 2013, federal agents and local law enforcement
23   executed a search warrant of Defendant’s residence and found hard drives and CD/DVDs that
24   contained images and videos depicting child pornography. On May 1, 2013, Pierce was indicted
25   on two charges: (1) distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2) and
26   (b); and (2) receipt of child pornography, in violation of 18 U.S.C. § 2255A(a)(2) and (b). Pierce
27   pled guilty to the possession charged in Count II and on March 5, 2014, the Court sentenced him
28   to 121-months imprisonment, followed by lifetime supervised released. He is serving his sentence
                                                       1
     Case 3:13-cr-00052-LRH-WGC Document 44 Filed 12/14/20 Page 2 of 4




 1   at FCI Lompoc, a minimum-security prison, located in Lompoc, California. Pierce is due to be

 2   released January 14, 2023.

 3   II.    LEGAL STANDARD

 4          Under 18 U.S.C. § 3582(c), "the court may not modify a term of imprisonment once it has

 5   been imposed," except under specified conditions. For a motion brought under § 3582(c)(1)(A)(i),

 6   those specified conditions include the exhaustion of administrative remedies or the Bureau of

 7   Prison's inaction for thirty days. Pierce indicates that he submitted a request for compassionate

 8   release sometime in 2020, and that his counsel submitted a supplemental petition via email on

 9   September 23, 2020. See ECF No. 39 at 3; ECF No. 39-1. On October 9, 2020, Pierce indicated to

10   counsel that he had received a response from his email that “looked like a carbon copy of the

11   earlier denial.” ECF No. 39-2. While it is not clear from this record that Pierce satisfied the

12   exhaustion requirement, the Government concedes the issue. See ECF No. 42 at 8. Therefore, the

13   Court will decide Pierce’s motion on the merits. 1

14          18 U.S.C. § 3582(c)(1)(A) provides:

15          [T]he court, . . . may reduce the term of imprisonment (and may impose a term of
            probation or supervised release with or without conditions that does not exceed the
16          unserved portion of the original term of imprisonment), after considering the factors
            set forth in section 3553(a) to the extent that they are applicable, if it finds that –
17
            (i) extraordinary and compelling reasons warrant such a reduction; or
18
            (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
19          pursuant to a sentence imposed under section 3559(c), for the offense or offenses,
            for which the defendant is currently imprisoned, and a determination has been made
20          by the Director of the Bureau of Prisons that the defendant is not a danger to the
            safety of any other person or the community, as provided under section 3142(g);
21          and that such a reduction is consistent with applicable policy statements issued by
            the Sentencing Commission[.]
22

23   The relevant United States Sentencing Guidelines policy statement provides that the Court may

24   reduce a term of imprisonment if the Court determines that:

25          (1)     (A) extraordinary and compelling reasons warrant the reduction; or
26

27   1
       See United States v. Rodriquez-Acedo, Case No. 19-cr-03539, 2020 WL 4192289, at *2 (S.D. Cal. July
28   21, 2020) (finding that while “exhaustion is mandatory, the government may waive the exhaustion
     requirement by asking the court to consider the substantive merits of a defendant’s motion.”).
                                                         2
     Case 3:13-cr-00052-LRH-WGC Document 44 Filed 12/14/20 Page 3 of 4




 1                     (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                       years in prison pursuant to a sentence imposed under 18 U.S.C. 3559(c) for
 2                     the offense or offenses for which the defendant is imprisoned;
 3             (2) the defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. 3142(g); and
 4
               (3) the reduction is consistent with this policy statement.
 5

 6   U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 (U.S. SENTENCING COMM’N 2018).

 7   Extraordinary and compelling reasons include (1) the medical condition of the defendant, (2) the

 8   age of the defendant, (3) family circumstances, or (4) any other extraordinary or compelling

 9   reason, as determined by the Director of the Bureau of Prisons. Id. § 1B1.13 app. n.1.

10   III.      DISCUSSION

11             The Court finds, and the Government concedes, that extraordinary and compelling reasons

12   exist in this case. The Court finds that Pierce is suffering from numerous health concerns: he

13   currently suffers from Type II Diabetes, hypertension, hyperlipidemia, hyperthyroidism, chronic

14   kidney disease, as well as fatigue, shortness of breath, and pain in his extremities as a result of

15   contracting and being hospitalized with the COVID-19 virus in late April and early May 2020. His

16   COVID hospitalization followed a December 2019 hospitalization for bilateral bacterial

17   pneumonia.

18             At 60 years old, Pierce has served almost 75 percent of his total 121-month sentence. While

19   the Bureau of Prisons is reporting that no inmates or staff member are positive for the virus at FCI

20   Lompoc, that 682 inmates and 19 staff have “recovered” from the virus, there have been two

21   inmate deaths from the virus. 2 And the Court is concerned by the reports and the pending class

22   action lawsuit regarding the conduct at Lompoc. The Court finds that given these considerations,

23   extraordinary and compelling reasons warrant a reduction in Pierce’s sentence to time served.

24             The section 3553(a) factors further support early release. Pierce was convicted of a serious

25   crime—receipt of child pornography—and admitted facts that show he was in possession of an

26   extraordinary number of images and videos, including materials that constituted sadistic or

27   masochistic conduct. The Court notes that while egregious, his conduct did not include either the

28   2
         https://www.bop.gov/coronavirus/ (last visited December 11, 2020).
                                                           3
     Case 3:13-cr-00052-LRH-WGC Document 44 Filed 12/14/20 Page 4 of 4




 1   production of or distribution of the child pornography. The record also supports that prior to this

 2   conviction, Pierce had no criminal history. The Court recognizes Pierce’s success at Lompoc: he

 3   has taken several science courses, completed the Conquer Series “Battle Plan for Purity,” and he

 4   had no serious infractions while incarcerated. Additionally, he has continued family support and,

 5   upon his release, a family member’s home to reside in. Given all of these considerations, the Court

 6   finds that a sentence of time served reflects the seriousness of his crimes, promotes respect for the

 7   law, provides adequate punishment for his crimes, and adequately deters this conduct. The Court

 8   is further persuaded that Defendant will not engage in this type of conduct when released and finds

 9   that he is no longer a threat or danger to the public.

10   IV.    CONCLUSION

11          IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release (ECF

12   No. 39) is GRANTED.

13          IT IS FURTHER ORDERED that Defendant’s motion for leave to file exhibit under seal

14   (ECF No. 40) is GRANTED because Defendant’s medical history is protected by HIPAA.

15          IT IS FURTHER ORDERED that the Court reduces Pierce’s 121-month sentence to

16   TIME-SERVED, making him eligible for immediate release.

17          IT IS FURTHER ORDERED that upon release from imprisonment, Pierce shall remain on

18   lifetime supervised release and shall be subject to the conditions of supervision previously imposed

19   by the sentencing Court.

20          IT IS FURTHER ORDERED that Pierce’s release be delayed 14 days to ensure a sufficient

21   period of quarantine so that he will not potentially infect his family, and allow the Bureau of

22   Prisons time to complete the statutory requirements prior to his release.

23

24          IT IS SO ORDERED.

25          DATED this 14th day of December, 2020.

26

27                                                            LARRY R. HICKS
                                                              UNITED STATES DISTRICT JUDGE
28
                                                       4
